

117 HR 532 IH: Protecting Individuals with Down Syndrome Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 532IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Estes (for himself, Mr. Stauber, Mr. Weber of Texas, Mr. Lamborn, Mr. Budd, Mr. Norman, Mr. Babin, Mr. Mooney, Mr. Aderholt, Mr. Allen, Mr. Biggs, Mr. Hice of Georgia, Mr. Jordan, Mr. Steube, Mr. Kelly of Pennsylvania, Ms. Herrera Beutler, Mr. Grothman, Mr. Latta, Mr. Williams of Texas, Mrs. Boebert, Mr. Johnson of Louisiana, Mr. Jackson, Mr. Banks, Mr. Wenstrup, Mrs. Greene of Georgia, Mr. Mann, Mrs. Fischbach, Ms. Herrell, Mr. Smith of New Jersey, and Mrs. Miller of Illinois) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit discrimination by abortion against an unborn child on the basis of Down syndrome.1.Short titleThis Act may be cited as the Protecting Individuals with Down Syndrome Act.2.Discrimination by abortion against an unborn child on the basis of Down syndrome prohibited(a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following:250.Discrimination by abortion against an unborn child on the basis of Down syndrome prohibited(a)DefinitionsIn this section:(1)AbortionThe term abortion means the act of using or prescribing any instrument, medicine, drug, or any other substance, device, or means with the intent to—(A)kill the unborn child of a woman known to be pregnant; or(B)terminate the pregnancy of a woman known to be pregnant, with an intention other than—(i)to produce a live birth and preserve the life and health of the child born alive;(ii)to save the life of the pregnant woman; or(iii)to remove a dead unborn child.(2)Down syndromeThe term Down syndrome means a chromosomal disorder associated with—(A)an extra copy of the chromosome 21, in whole or in part; or(B)an effective trisomy for chromosome 21.(3)Qualified plaintiffThe term qualified plaintiff means—(A)a woman upon whom an abortion is performed or attempted in violation of this section;(B)a maternal grandparent of the unborn child if the woman upon whom an abortion is performed or attempted in violation of this section is an unemancipated minor;(C)the father of an unborn child who is the subject of an abortion performed or attempted in violation of this section unless the pregnancy or abortion resulted from the criminal conduct of the father; or(D)the Attorney General.(4)Unborn childThe term unborn child means an individual of the species homo sapiens from the beginning of the biological development of that individual, including fertilization, until the point of being born alive, as defined in section 8(b) of title 1.(b)OffenseIt shall be unlawful to—(1)perform an abortion—(A)with the knowledge that a pregnant woman is seeking an abortion, in whole or in part, on the basis of—(i)a test result indicating that the unborn child has Down syndrome;(ii)a prenatal diagnosis that the unborn child has Down syndrome; or(iii)any other reason to believe that the unborn child has or may have Down syndrome; or(B)without first—(i)asking the pregnant woman if she is aware of any test results, prenatal diagnosis, or any other evidence that the unborn child has or may have Down syndrome; and(ii)if the woman is aware that the unborn child has or may have Down syndrome, informing the pregnant woman of the prohibitions on abortion under this section;(2)use force or the threat of force to intentionally injure or intimidate any person for the purpose of coercing an abortion described in paragraph (1)(A);(3)solicit or accept funds for the performance of an abortion described in paragraph (1)(A); or(4)knowingly transport a woman into the United States or across a State line for the purpose of obtaining an abortion described in paragraph (1)(A).(c)Criminal penaltyAny person that violates, or attempts to violate, subsection (b) shall be fined under this title, imprisoned not more than 5 years, or both.(d)Civil remedies(1)Civil action by woman on whom abortion is performedA woman upon whom an abortion has been performed or attempted in violation of subsection (b)(2) may bring a civil action in an appropriate court against any person who engaged in a violation of subsection (b)(2) to obtain appropriate relief.(2)Civil action by relatives(A)In generalExcept as provided in subparagraph (B), the father of an unborn child who is the subject of an abortion performed or attempted in violation of subsection (b), or a maternal grandparent of the unborn child if the pregnant woman is an unemancipated minor, may bring a civil action in an appropriate court against any person who engaged in the violation to obtain appropriate relief.(B)ExceptionsSubparagraph (A) shall not apply if—(i)the pregnancy or abortion resulted from the criminal conduct of the plaintiff described in subparagraph (A); or(ii)the plaintiff described in subparagraph (A) consented to the abortion.(3)Appropriate reliefAppropriate relief in a civil action under this subsection includes—(A)objectively verifiable money damages for all injuries, psychological and physical, including loss of companionship and support, occasioned by the violation of this section; and(B)punitive damages.(4)Injunctive reliefA qualified plaintiff may bring a civil action in an appropriate court to obtain injunctive relief to prevent an abortion provider from performing or attempting further abortions in violation of this section.(5)Attorney’s fees for plaintiffThe court shall award a reasonable attorney’s fee as part of the costs to a prevailing plaintiff in a civil action under this subsection.(e)Bar to prosecutionA woman upon whom an abortion is performed may not be prosecuted or held civilly liable for any violation of this section or for a conspiracy to violate this section.(f)Loss of Federal fundingA violation of subsection (b) shall be deemed discrimination for the purposes of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).(g)Reporting requirement(1)In generalA physician, physician’s assistant, nurse, counselor, or other medical or mental health professional shall report known or suspected violations of any of this section to appropriate law enforcement authorities.(2)Criminal penaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned not more than 1 year, or both.(h)Expedited considerationIt shall be the duty of the district courts of the United States, the courts of appeals of the United States, and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under this section.(i)Protection of privacy in court proceedings(1)In generalExcept to the extent the Constitution of the United States or other similarly compelling reason requires, in every civil or criminal action under this section, the court shall make such orders as are necessary to protect the anonymity of any woman upon whom an abortion has been performed or attempted if she does not give her written consent to such disclosure. Such orders may be made upon motion, but shall be made sua sponte if not otherwise sought by a party.(2)Orders to parties, witnesses, and counselThe court shall issue appropriate orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard the identity of a woman described in paragraph (1) from public disclosure.(3)Pseudonym requiredIn the absence of written consent of the woman upon whom an abortion has been performed or attempted, any party, other than a public official, who brings an action under this section shall do so under a pseudonym.(4)LimitationThis subsection may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant or from attorneys for the defendant..(b)Clerical amendmentThe table of sections of chapter 13 of title 18, United States Code, is amended by adding at the end the following:250. Discrimination by abortion against an unborn child on the basis of Down syndrome prohibited..3.SeverabilityIf any portion of this Act, or the amendments made by this Act, or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect the portions or applications of this Act which can be given effect without the invalid portion or application.